[logo.jpg]


ENGAGEMENT LETTER
INTERIM CFO
 
January 7, 2010
 

--------------------------------------------------------------------------------

 
Mr. Luis Saenz
Interim Chief Executive Officer
Li3 Energy Inc.
Lima, Peru


Dear Mr. Saenz:


To reflect our recent discussions, Marin Management Services, LLC (“MMS”) is
pleased to provide Li3 Energy, Inc. (“Li3 Energy”) with this Interim CFO
Engagement Letter (the “Engagement Letter”) describing Interim CFO Services for
the period beginning December 1, 2009 and continuing until Li3 Energy decides to
terminate this Engagement Letter.


MMS will make Eric E. Marin available to conduct the Interim CFO Services
described herein, which include activities to address any requests provided by
Li3 Energy, SEC filing reviews and approvals, accounting process and procedure
creation, and internal control process development.


Interim CFO Services shall specifically include, but shall not be limited to,
reviewing Li3 Energy’s quarterly and annual reports on Form 10-Q and Form 10-K,
respectively, prior to the filing of such reports with the SEC and the signing
of such reports and related certifications in the capacity as interim CFO and
interim principal financial officer.


Interim CFO Services will be executed on a Time and Materials basis at the
discounted rate of $200 U.S. an hour plus any applicable expenses. Invoices will
be submitted on a monthly basis and will be due within 15 days.


Interim CFO Services shall be performed primarily at the MMS offices located in
Houston, Texas.  The parties acknowledge, however, that Mr. Marin may be
required to travel in connection with the performance of his duties hereunder.
 
 
1 of 3

--------------------------------------------------------------------------------

 
 
The parties intend and acknowledge that Mr. Marin is acting as an independent
contractor and not as an employee of Li3 Energy. Further and for the duration of
the period that MMS or Mr. Marin provides services under this Engagement Letter,
Mr. Marin will be recognized as an insured person as defined in Li3 Energy’s
liability insurance policy that covers directors and officers.
 
Mr. Marin shall have full discretion in determining the amount of time and
activity to be devoted to rendering the services contemplated under this
Engagement Letter and the level of compensation to MMS or Mr. Marin is not
dependent upon any preordained time commitment or level of activity.


Li3 Energy acknowledges that MMS and Mr. Marin shall remain free to accept other
consulting engagements of a like nature to the engagement under this Engagement
Letter. Nothing in this engagement Letter shall be construed to create any
partnership, joint venture or similar arrangement between Li3 Energy and MMS or
Mr. Marin or to render either party responsible for any debts or liabilities of
the other.


Mr. Marin’s obligations under this engagement letter are personal in nature and
may not be assigned by Mr. Marin to any other person or entity.


Mr. Marin understands that Li3 Energy and/or its affiliates from time to time,
may impart to him confidential information, whether such information is written,
oral or graphic (the “Confidential Information”).  Such Confidential Information
includes, without limitation, internal financial information of the Company or
its affiliates.  Mr. Marin hereby acknowledges Li3 Energy’s exclusive ownership
of such Confidential Information and agrees: (1) only to use the Confidential
Information to provide services to Li3 Energy and its affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by Li3 Energy. Upon demand by Li3 Energy or upon termination of Mr.
Marin’s contractual relationship with Li3 Energy, Mr. Marin will deliver to Li3
Energy all manuals, photographs, recordings and any other documents containing
Confidential Information, which are in Mr. Marin’s possession, custody or
control.
 
Li3 Energy shall not be responsible for any withholding in respect of taxes or
any other deductions in respect of the fees to be paid to MMS and Mr. Marin and
all such amounts shall be paid without any deduction or withholding.
 
 
2 of 3

--------------------------------------------------------------------------------

 
 
Please do not hesitate to contact me should you have any questions or comments
regarding this Engagement Letter.


We look forward to continuing our relationship and thank you again for your
confidence in us.
 
Sincerely,


/s/ Eric E. Marin


Eric E. Marin
President & CEO
Marin Management Services


Please signify your understanding and acceptance of this Engagement Letter by
executing below.


Name:
Luis Saenz
       
Title:
Interim CEO
       
Company Name:
Li3 Energy, Inc.
       
Date:
13/01/10
       
Signature:
/s/ Luis Saenz
 

 
 
3 of 3

--------------------------------------------------------------------------------

 